DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brett Rosen on 23 June 2022.

The application has been amended as follows: 

IN THE CLAIMS

11. (Currently Amended) The method according to claim 8, further comprising sensing flame formation: 
(i) optically inside of [[the]] a combustion chamber of the exhaust gas burner, and/or 
(ii) via a temperature difference between air flowing into the exhaust gas burner and exhaust gas flowing out of the exhaust gas burner, and/or 
(iii) acoustically using a knock sensor of the motor vehicle.

12. (Currently Amended) The method according to claim 8, further comprising sensingPage 3 of 9Appln. No.: 17/476,686PORS-1226US flame formation optically inside of [[the]] a combustion chamber of the exhaust gas burner.

15. (Currently Amended) The method according to claim 8, further comprising sensing flame formation: 
(i) optically inside of [[the]] a combustion chamber of the exhaust gas burner, 
(ii) via a temperature difference between air flowing into the exhaust gas burner and exhaust gas flowing out of the exhaust gas burner, and 
(iii) acoustically using a knock sensor of the motor vehicle.

21. (Currently Amended) The exhaust gas system according to claim 1, further comprising a  non-return valve arranged in the supply air path at a location between the pressure sensor and the exhaust gas burner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or fairly suggest “a further pressure sensor being arranged in the burner exhaust gas path, the pressure sensor and the further pressure sensor being configured to determine a differential pressure between the supply air path and the burner exhaust gas path, wherein the pressure sensor and the further pressure sensor are both arranged upstream of the intersection point.” in claims 1 and 8, respectively.
The closest prior art of record is Fukushima et al. (JP S59-221415) and Zi et al. (CN 201206487). Fukushima et al. (Fukushima) discloses an ignition detection system for a burner. (See Fukushima attached to Applicant’s IDS dated 06 June 2022, Abstract). Zi et al. (Zi) discloses a burner sensing control system utilizing pressure sensors. (See Zi, Abstract). However, neither Zi nor Fukushima, alone or in combination, teach or fairly suggest “a further pressure sensor being arranged in the burner exhaust gas path, the pressure sensor and the further pressure sensor being configured to determine a differential pressure between the supply air path and the burner exhaust gas path, wherein the pressure sensor and the further pressure sensor are both arranged upstream of the intersection point.” in claims 1 and 8, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746